Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 11, Lines 28-29 and Page 12, Lines 1-2, “in addition to one on the optical axis” should be “not on the optical axis” (Examiner notes an inflection point is one which changes concavity, a subset of the critical points (which further includes maximum and minimum points).  
Appropriate correction is required.
Claim Objections
	Claim(s) 13 is/are objected to because of the following informalities:  
 “in addition to one on the optical axis” should be “not on the optical axis”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8-12,14-15 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Souma (US 20130271851, of record). 

    PNG
    media_image1.png
    253
    662
    media_image1.png
    Greyscale

Regarding claim 1, Souma teaches an imaging optics (e.g., Example 3, Fig. 10B, -++-++-, [134]) comprising, in sequence starting from the object side, of a 1st lens with a negative refractive power, a 2nd lens with a positive refractive power, a 3rd lens with a positive refractive power, and a 4th lens, a 5th lens, a 6th lens, and a 7th lens with a negative refractive power, satisfying the following conditional expressions 
0.50≤f2/f≤1.15 (27.8/37.43)  (1-1) 
0.38≤f3/f≤1.10 (18.85/37.43)  (1-2) 
0.015≤thi_max/oal≤0.210 (17.4/90)  (1-3) 
where:
f: focal length of the imaging optics
f2: focal length of the 2nd lens
f3: focal length of the 3rd lens
thi_max: maximum lens spacing excluding back focal length
oal: optical length of the imaging optics from the object side surface of the 1st lens to imaging surface.

Regarding claim 2, Souma further teaches the imaging optics of claim 1, wherein the following conditional expression is satisfied 
0.50≤|f1|/f≤1.71 (25.6/37.43)  (2) 
where:
f1: focal length of the 1st lens.

Regarding claim 3, Souma further teaches the imaging optics of claim 1, wherein the following conditional expression is satisfied 
0.38≤|f4|/f≤1.32 (/37.43)  (3) 
where:
f4: focal length of the 4th lens.

Regarding claim 4, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein the following conditional expression is satisfied 
0.01≤thiG1G2/oal≤0.03 (1.379/90)  (4) 
where:
thiG1G2: spacing of the 1st lens and the 2nd lens.

Regarding claim 5, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein the following conditional expression is satisfied 
0.88≤allthi/f≤2.15 (71.8/37.43)  (5) 
where:
allthi: distance from the object side surface of the 1st lens to the image side surface of the 7th lens.

Regarding claim 8, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein 1st lens is a biconcave lens.

Regarding claim 9, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein the 2nd lens is a biconvex lens.

Regarding claim 10, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein the object side surface of the 5th lens is a concave surface facing the object side.

Regarding claim 11, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein the object side surface of the 6th lens is a concave surface facing the object side.

Regarding claim 12, Souma further teaches (Fig. 10B) the imaging optics of claim 1, wherein the 7th lens has a negative refractive power.

Regarding claim 14, Souma further teaches (Fig. 10B, [103]) the imaging optics of claim 1, wherein an aperture stop is disposed between the 2nd lens and the 3rd lens.

Regarding claim 15, Souma further teaches (Fig. 10B) an imaging device comprising the imaging optics of claim 1 and an imaging element disposed at the imaging position of the imaging optics.

Allowable Subject Matter
Claim(s) 6,7,13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 6, the prior art of record neither anticipates nor renders obvious all the limitations of the claim for an imaging optics including “1.95≤f567/f≤13.95”, along with the other claimed limitations of the claim.
 	Regarding claim 7, the prior art of record neither anticipates nor renders obvious all the limitations of the claim for an imaging optics including “330.20≤R7/f≤0.43”, along with the other claimed limitations of the claim.
	Regarding claim 13, the prior art of record neither anticipates nor renders obvious all the limitations of the claim for an imaging optics including “the image side surface of the 7th lens is a concave surface facing the image side, and has inflection points in addition to one on the optical axis”, along with the other claimed limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234